UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1048



BEVERLY BARFIELD,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-208-5-BO)


Submitted:   July 26, 2004                 Decided:   August 10, 2004


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sabrina Gicola, H. RUSSELL VICK & ASSOCIATES, P.L.L.C., Greensboro,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, David J. Cortes, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Beverly   Barfield   appeals      the   district    court’s   order

dismissing her action seeking judicial review of the Commissioner’s

decision to deny Barfield’s application for disability insurance

benefits.     We have reviewed the record, the district court’s

opinion, and the decision of the administrative law judge and find

no reversible error.        Accordingly, we affirm on the reasoning of

the district court.         Barfield v. Barnhart, No. CA-03-208-5-BO

(E.D.N.C. Oct. 3, 2003).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -